Citation Nr: 1732213	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  15-32 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cold injury of bilateral feet (claimed as frozen toes bilateral feet).


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.  There are indications in the record that the Veteran may have also had active duty service that began in 1949 and Army Reserve service for some period or periods between January 1954 and the years 1957 or 1960.  See military personnel record submitted in January 2009; Veteran's statement of October 2016.  Dates of active duty service other than January 1952 to January 1954 cannot be confirmed because the Veteran's complete personnel file could not be obtained by VA following exhaustion of all attempts.  See March 2015 notification letter to Veteran.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2009, the Veteran filed a service connection claim for "condition of big toes and little toes of both feet."  A rating decision of December 2010 denied service connection for a bilateral foot condition and for cold injury of the bilateral feet (claimed as frozen toes bilateral feet).  These issues were appealed to the Board.  In December 2016, the Board denied service connection for a bilateral foot disorder, to include pes planus.  The issue of entitlement to service connection for cold injury of the bilateral feet, to include dystrophic toenails, was remanded.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in active service.

2.  Tinnitus is related to the Veteran's service-connected bilateral hearing loss.

3.  Dystrophic toenails of the right foot and left foot were not manifest in service and are not attributable to service.

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability, being an organic disease of the nervous system, may be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus is proximately due to, or the result of, the Veteran's service-connected bilateral hearing loss disability.  38 C.F.R. § 3.310 (2016).

3.  Dystrophic toenails of the right foot and left foot were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the law.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice was given to the Veteran by letters of February 2009, July 2010, and March 2014.  The Veteran has not alleged prejudice with regard to notice.  Absent extraordinary circumstances, it is appropriate for the Board to address only those procedural arguments specifically raised by the claimant.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes service treatment records, some service personnel records, VA treatment records, and statements of the Veteran.  In February 2015, VA was informed by the National Personnel Records Center that the entire personnel file of the Veteran is "fire-related" and cannot be reconstructed.  See March 2015 notification letter to Veteran.  The Veteran reports having been informed at some point that his service records were lost in "the St. Louis Fire."  See Veteran's statement of June 2010.  The Board takes notice that a July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri is estimated to have destroyed the records of 80 percent of Army personnel discharged between November 1912 and January 1960.  See www.archives.gov/st-louis/military-personnel/fire-1973.html.   Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind. 

The Veteran underwent VA examinations for his hearing in April 2015 and January 2017 and for dermatology/skin in June 2015.  In January 2017, an addendum medical opinion was obtained as to dermatology/skin.  The examination reports and opinion are adequate for purposes of this appeal.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The agency of original jurisdiction substantially complied with the Board's remand instructions of December 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was contacted as to further evidence that he might provide, the Veteran underwent a VA audiological examination, a supplemental VA medical opinion was obtained as to the Veteran's claimed cold weather injury, and a supplemental statement of the case (SSOC) was issued in March 2017.

Criteria of service connection

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2016).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).
For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154 (a) (West 2014).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Hearing loss and tinnitus

The Veteran seeks service connection for a bilateral hearing loss disability.  See Veteran's claim of January 2009.  The Veteran has sensorineural hearing loss in both ears for VA purposes.  Puretone threshold in decibels as measured in a VA examination for hearing loss in April 2015 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
75
90
105
LEFT
25
65
65
70
80

The Veteran's speech discrimination score (Maryland CNC word list) was 64 percent for the right ear and 56 percent for the left ear.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).  The Veteran's hearing loss thus meets the definition of a hearing loss disability for purposes of VA disability compensation.

The Veteran states that his hearing loss began during service in 1953 and that he did not seek treatment during service.  See Veteran's claim of January 2009.  The Veteran is competent to report on experiencing reduced hearing acuity.  

The Veteran's service treatment records document no hearing loss symptoms.  The Veteran's entrance examination report of October 1951 indicates a whispered voice score of 15/15 for the right ear and for the left ear.  The exit examination report of January 1954 indicates whispered voice and spoken voice scores of 15/15 for both ears.  The April 2015 VA examiner stated that a whispered voice test cannot rule out a mild, high frequency, or unilateral hearing loss.  The January 2017 VA examiner similarly stated that the whispered voice test cannot be the basis for a finding of normal hearing and that the test is "in no way diagnostic."  VA has determined that whispered voice tests "are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."   See VA Training Letter 10-02, at 6 (Mar. 18, 2010).  Accordingly, the Veteran's entrance and exit examination reports showing normal hearing are of very limited value, and the Board finds them not to be more probative than the Veteran's competent, credible report of in-service hearing loss.

The Veteran claims to be a combat veteran who served in Korea.  See Veteran's statement of October 2016.  He cites his exposure to the noise of howitzer artillery during service.  See VA treatment record of August 2010.  As noted above, the Veteran's full service personnel records are unavailable.  The Board accepts the Veteran's status as a combat veteran.  The Board already implicitly recognized the combat status in its December 2016 remand order by directing that the VA examiner provide a nexus opinion with the assumption that the Veteran served in combat in Korea.

The Veteran is competent to report symptoms that he has experienced, such as hearing difficulty and ringing in his ears.  See 38 C.F.R. § 3.159(a)(2) (2016); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  Lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As the Veteran's account of in-service hearing loss is competent, credible, and consistent with combat experience, it is accepted as sufficient proof of an in-service injury.  See 38 U.S.C.A § 1154(b) (West 2014).

The April 2015 and January 2017 VA examiners offered negative nexus opinions, finding it not as least as likely as not (50% probability or greater) that the Veteran's bilateral hearing loss is caused by or a result of an event in military service.  The Board assigns little weight to the examiners' opinions in this case.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here the rationales offered do not clearly support the conclusions.  The rationales rely, in part, on the fact that the Veteran did not complain about his hearing during service and that there is no documented in-service hearing loss.  The absence of documented hearing loss at service separation, however, does not alone foreclose a grant of service connection for subsequently demonstrated hearing loss.  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet App 155 (1993).  Furthermore, the examiners themselves discounted the accuracy and reliability of the same whispered voice tests that they rely upon in finding that a connection to service is unlikely.

In addition, the April 2015 VA examiner cited the fact that "noise exposure alone usually does not produce a loss greater than 75 decibels in high frequencies and 40 decibels in the lower frequencies" and that "individuals with superimposed age-related hearing loss may have hearing thresholds in excess of these values."  Any additional, age-related hearing loss superimposed upon hearing loss caused by service would not appear to be relevant to the initial service-connection determination.  The Board further notes that, while both VA examiners referred to research indicating that permanent, noise-induced hearing loss does not develop much later in one's lifetime after the cessation of the noise exposure, that finding is not relevant once it is accepted, as the Board does, that the Veteran first experienced hearing loss during service.

There is no record evidence of damaging, post-service recreational or occupational noise exposure.  The Veteran stated to a VA clinician only that he "worked for 20+ years as an auto mechanic without the use of ear protection," but he did not state that the work environment was a noisy one.  See VA treatment record of August 2010.  The Veteran told the April 2015 VA examiner that, following service, he worked as a repair electrician, installed radios for a major U.S. auto manufacturer, and was an auto mechanic for most of his career.  None of this reported history necessarily implied significant occupational noise exposure.

In sum, the Veteran has a current bilateral hearing loss disability and has given a competent, credible account of experiencing bilateral hearing loss during service.  Hearing loss, as an organic disease of the nervous system, is subject to the presumption of service connection for chronic diseases that manifest to a compensable degree during service or within the presumptive period following service.  For the reasons stated above, the Veteran's current bilateral hearing loss, not being clearly attributable to an intercurrent cause, is presumed to be related to the hearing loss that manifested during service.  See 38 C.F.R. § 3.303(b) (2016); see also Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).

The Veteran has bilateral tinnitus.  See April 2015 VA examination report.  He states that he "came home with it" and has had ringing in his ears for approximately 50 years.  See April 2015 VA examination report; January 2017 VA examination report.  The Veteran's bilateral tinnitus has been determined to be at least as likely as not a symptom associated with his hearing loss.  See April 2015 VA examination report.  Because today's order grants service connection for bilateral hearing loss, service connection is warranted on a secondary basis for tinnitus caused by service-connected hearing loss.  See 38 C.F.R. § 3.310(a) (2016).

Cold weather injury of bilateral feet

The Veteran has dystrophic toenails on both feet.  The toenails of toes 1, 2, and 5 of the right foot and toes 1, 2, 3, 4, and 5 of the left foot are yellow, hard, deformed, and thick.  See June 2015 VA examination report.  The Veteran states that his disability of the toes began during service in 1953 and that he was treated in 1953.  See Veteran's claim of January 2009.  He reports that two toes of each foot froze due to frostbite when he was in the Army in Korea in 1952.  See Veteran statement of March 2009; June 2015 VA examination report.  He also states that in Korea he was issued shoes that were too small and that his toes and feet were compressed as a result.  See June 2015 VA examination report.  He also states that the was issued improperly fitting shoes when stationed in the mountains of Germany in sub-zero temperatures.  See Veteran's statement of October 2016.

The Veteran's entry examination report of October 1951 and exit examination report of January 1954 reference the presence of pes planus.  No other foot problems are noted in these reports.  A May 1952 service treatment record notes only the words "toe [illegible]" in a section called "reason for admission, additional diagnoses, operations, or change of status."  The Veteran's service treatment records are otherwise silent as to toe complaints or symptoms.

The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be competent and credible in his report of having frozen feet and ill-fitting shoes during service.  Whether he experienced frostbite in Korea or Germany or in both locations at both times, the Veteran's report of an in-service frostbite injury remains essentially credible.  The Board notes that the Veteran has been diagnosed with mild cognitive impairment and dementia/organic brain syndrome.  See VA treatment records of July 2015 and June 2010.

The Veteran, as a layperson, is also competent to state the obvious fact that boots issued to him were too small.  He is not competent, however, to determine that ill-fitting shoes caused his toes and feet to compress.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  No Jandreau exception applies in this case.  The Board must determine, on a case by case basis, whether a claimant's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Veteran underwent a VA examination for dermatology/skin in June 2015.  The examiner noted that the Veteran wears only dress shoes which are too narrow and constricting.  The examiner's opinion was that the Veteran's dystrophic nails were not likely incurred in or caused by treatment for flat feet during service.  The stated rationale was that a flat foot condition does not lead to or cause dystrophic nails, which are caused by poor hygiene, wearing polyester socks, dark moist shoes/boots, and dirty shower/bath surfaces.  A January 2017 supplemental opinion by the same examiner further determined that the Veteran's dystrophic toenails were not at least as likely as not incurred in or caused by service, to include a cold weather injury.  The rationale was that the Veteran's poor hygiene, polyester socks, dark, moist, non-breathing shoes, and unsanitary shower/bath surfaces are the cause of his dystrophic toes.

The Board finds that a preponderance of the evidence is against finding that the Veteran's toe disability is related to service.  The Board assigns more probative weight in this case to the negative nexus opinion of the VA examiner than to the Veteran's assertion that his dystrophic toes were caused by in-service frostbite and/or ill-fitting footwear.  The examiner, following examination of the Veteran and consideration of his medical history as documented in the file and as reported by the Veteran, concluded that the dystrophic toes are not related to service.  The examiner also identified the specific post-service causes of the disability.  Lay evidence may be sufficient to establish a causal relationship between a current disability and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, given the nature of the injury, it does not appear that dystrophic toenails are the type of injury for which a layperson may competently determine the etiology.  Even assuming that the Veteran can competently opine as to etiology, the VA examiner's considered medical opinion, which took into account the Veteran's theory of causation, is accorded more weight in this case than the Veteran's lay opinion.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for cold injury of bilateral feet is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


